          Case 2:21-cv-01548-MMB Document 9 Filed 07/21/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CLEVON JENKINS,                                               CIVIL ACTION
          Plaintiff

                     v.
                                                               NO. 21-1548
 SCOTT SCHWEIZER, et al.,
          Defendants

                                                        ORDER

Baylson, J.                                                                              July 21, 2021

       The Court has considered Plaintiff’s Complaint (ECF 1), Defendant’s Motion to Dismiss

(ECF 3), and the related briefing (ECF Nos. 6, 7.)

       For the reasons set forth in the foregoing memorandum, the Court GRANTS the Motion

to Dismiss without prejudice, with leave to amend within thirty (30) days.


                                                                          BY THE COURT:

                                                                          /s/ Michael M. Baylson
                                                                          _____________________
                                                                          Michael M. Baylson, U.S.D.J.



       O:\CIVIL 21\21-1548 Jenkins v. Schweizer\20210721 MTD order.docx
